Citation Nr: 1339369	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-07 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned at an August 2011 Video Conference hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the evidence, the Board is of the opinion that further development is required before the Board decides the issue on appeal.

The Veteran was afforded a VA audiological examination in June 2009, to determine the etiology of his claimed bilateral hearing loss disability.  The examiner noted the Veteran's reports of military noise exposure in the military while serving as a plane captain on the flight deck of the U.S.S. Kittyhawk, checking hydraulics with engines running, and checking the cockpit with engines not running.  He also noted the Veteran's reports of occupational noise exposure as a journeyman tool and die maker with hearing protection, and recreational noise exposure as a seasonal deer hunter since the age of 14, and through the use of lawn care equipment and home power tools, all with the use of hearing protection.  

The examiner opined that the Veteran's diagnosed bilateral hearing loss was not caused by his military service.  In rendering his opinion, he noted that the Veteran entered the military with clinically normal hearing bilaterally, and exited the military with clinically normal hearing for the right ear and hearing within normal limits for adjudication purposes for the left ear.  The examiner also noted that the service treatment records showed that the Veteran had his ears checked for hearing problems in September 1968 and it was recommended that the Veteran have a 72-hour rest period and repeat audiogram for bone conduction and air conduction.  However, there is no indication in the service treatment records that this audiogram was ever conducted.  He also noted that service audiograms showed transient fluctuating hearing thresholds from September 1968 to February 1970, when he was discharged, specific to or more predominantly for the left ear.  The examiner opined that as the Veteran reported recreational deer hunting as a left-handed shooter since the age of 14, a right ear hearing loss would be more predominant and more expected.  Finally, the examiner noted that the Veteran exited the military service with bilateral normal hearing and audiometric hearing thresholds at the time of the examination indicated a severe to profound high frequency hearing loss.  As such, he opined that the Veteran's hearing loss was "absolutely post military related comparing exit examination to...audiometric findings [at that time].

However, the examiner opined that the Veteran's tinnitus was likely related to his military service.  The Board notes that the Veteran was subsequently granted service connection for tinnitus, based on his in-service noise exposure.  See July 2009 RO rating decision.

Essentially, the examiner opined that, as there was no evidence of hearing loss at the time of the Veteran's discharge from service, the Veteran's currently diagnosed bilateral hearing loss was not related to his conceded noise exposure in service.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2013).  The examiner did not provide an opinion as to whether the hearing loss identified after service is related to a disease or injury in service.  Accordingly, the Board finds that the June 2009 VA opinion is inadequate for evaluation purposes.  

The Board also finds that the examination report reflects no consideration of the Veteran's reports of continuous noise exposure while serving on the flight deck aboard the U.S.S. Saratoga, as well as the U.S.S. Kittyhawk for eight months or more, and on the flight line during the TET offensive.  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's bilateral hearing loss disability is necessary.  See 38 C.F.R. § 4.2 (2013).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the etiology of his current bilateral hearing loss.  

The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  


The examiner is advised that military noise exposure is conceded.  The examiner should elicit from the Veteran a detailed account of any instances of noise exposure before and after service, and whether the Veteran used hearing protection devices.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hearing loss is the result of noise exposure or other injury or disease in active service.  

The examiner is advised that the Veteran is competent to report injuries, including noise exposure, and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be issued before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


